DETAILED ACTION
The action is responsive to the amendment filed on 04/04/2022. Claims 1-20 are pending in the case. Claims 1, 9 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Lovitt et al. (US Patent Pub. No. 20130151983 A1) discloses determining how linking relationships for screen layouts of a first and second user interconnect, determining possible flows of the screen layouts, collecting data via a tag applied to a screen layout of a flow and analyzing the data to optimize user experience for the first and second users.
Fredette et al. (US Patent Pub. No. 20120198547 A1) discloses modifying a UI based on a duration of time that a specific screen layout has been displayed.
Twist et al. (US Patent Pub. No. 20170147190 A1) linking together different user interface elements in separate user interfaces of different applications.
McDonough (US Patent Pub. No. 20150106799 A1) UI objects in a first application where the UI objects are made available in the UI of a second application and where changes to the objects in the first application propagate to the instances of the objects in the second application.
However the features of a respective one of the tags are applied to a respective one of the plurality of possible flows, wherein each tag comprises executable code configured to collect the data and modifying the plurality of tags based on the optimization of the user experience for the first and second users when taken in the context of the claims as a whole, were not found in the prior art teachings.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171